               Case 4:18-cv-02248-PJH Document 32 Filed 10/24/18 Page 1 of 2
              Case 4:18-cv-02248-PJH Document 31-1 Filed 10/23/18 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF CALIFORNIA
10
                                           OAKLAND DIVISION
11
     BARBARA LEWIS, AKEMI                          Case No. 4:18-cv-02248-PJH
12   BUCKINGHAM, BOBBIE JOE HULING,                (Consol. with No. 4:18-cv-02505-PJH)
     CYNTHIA WHETSELL, MARTHA MERLE,
13   ELAINA HUFNAGEL, TERESA GATTUSO,              [PROPOSED] ORDER GRANTING
     ELISSA WAGNER, and DIXIE WILLIAMS,            STIPULATION TO CONTINUE CASE
14                                                 MANAGEMENT CONFERENCE, SET
     individually and on behalf of all others
15   similarly situated,                           BRIEFING SCHEDULE FOR MOTION
                                                   TO DISMISS, AND EXTEND PAGE
16                           Plaintiffs,           LIMITS FOR MOTION TO DISMISS
                                                   BRIEFING$602',),('%<7+(
17           vs.                                   &2857
     RODAN + FIELDS, LLC, a California limited
18                                                 Judge Phyllis J. Hamilton
     liability,
19
                             Defendant.
20

21

22

23

24

25

26

27

28   No. 4:18-cv-02248-PJH                          1
     (Consol. with No. 4:18-cv-02505-PJH)
                 Case 4:18-cv-02248-PJH Document 32 Filed 10/24/18 Page 2 of 2

 Case 4:18-cv-02248-PJH Document 31-1 Filed 10/23/18 Page 2 of 2

 1           This Court has considered the Parties’ stipulated request to continue the case management
 2   conference, and to set briefing schedule and page limits for the briefing for defendant’s motion to
 3
     dismiss. Pursuant to the stipulation of the parties, and for good cause shown, it is hereby ORDERED
 4
     that:
 5
              1.     Plaintiff’s opposition to R+F’s forthcoming motion to dismiss shall be due December
 6

 7   19, 2018;

 8            2.     R+F’s reply shall be due January 18, 2019
                                           February 20, 2019 at 9:00 a.m.
 9            3.     The hearing shall be [January 30, 2019, at 9:00 a.m.]
10
              4.     The Initial Case Management Conference currently scheduled for November 15, 2018
11
     shall be continued to rescheduled after motion to dismiss is decided.
12                                                                                   35
              5.     The page limit for R+F’s forthcoming motion to dismiss shall be 40 pages.
13
                                                                        35
              6.     The page limit for Plaintiff’s opposition shall be 40 pages.
14
                                                              20
15            7.     The page limit for R+F’s reply shall be 25 pages.

16           IT IS SO ORDERED.
17           DATED this ________day
                         24th       of _______________,
                                         October        2018.                          S DISTRICT
                                                                                    ATE           C
                                                                                   T
18
                                                                                                      O





                                                                               S




                                                                                                       U
                                                                              ED




                                                                                                        RT




                                                                                                  ERED
                                                                          UNIT




                                                                                          O ORD
19                                                                                 IT IS S
                                                                                                              R NIA




                                        ________________________________                n
                                                                                                 Hamilto
20                                      Hon. Phyllis J. Hamilton      hyllis J.
                                                                          NO




                                                                               Judge P
                                                                                                              FO




                                        United States District
                                                                            RT




                                                                                 Judge
                                                                                                          LI




                                                                             E
                                                                              H




                                                                                                      A




21                                                                                 RN
                                                                                        D IS T IC T O
                                                                                                      F
                                                                                                          C
                                                                                              R
                               4818-9105-2139, v.
22

23

24

25

26

27

28   No. 4:18-cv-02248-PJH                                       2
     (Consol. with No. 4:18-cv-02505-PJH)
